Title: [February 1799]
From: Washington, George
To: 




February 1. Mer. at . Brisk southerly Wind all day & towards Noon lowering with appearances of rain. Mer. 44 at Night.
 


2. Mer. at 42 in the Morning. Wind Southerly & raining. 37 at Night and raining also. From ten oclock in the forenoon until near 5 in the afternoon it ceased raining but was thick & foggy.
 


3. Wind shifting to No. Wt. in the Night. It cleared—blew hard & turned cold. Mer. at 27 in the Morning. Wind Moderated in the day wch. was clear throughout.
 


4. Lowering in the Morning. Wind at the same place. Mer. 24. Calm clear & pleasant afterwards.
 



5. Wind at No. Et. Mer. at 28—and commenced Snowing about 7 OClock, left off about Noon—grd. slightly covered.
 


6. Clear. Wind at No. Wt. Mer. 22. Calm & moderate in the Afternoon.
 


7. Clear & pleasant all day. Mer. at 20 in the Morning but little Wind and that Easterly. Doctr. Thorn. & Majr. Turner came to dinner.

   
   
   Major Turner is probably Dr. William Thornton’s good friend George Turner. Turner, originally from South Carolina, had served as a lieutenant and captain in the 1st South Carolina Regiment during the Revolution and in 1778 became an aide to Maj. Gen. Robert Howe, with the rank of major. In 1789 Turner was appointed judge of the western territory but resigned the office in 1797.



 


8. Wind Easterly. Morning heavy & Mer. at 28. Dripping rain now & then through the day. Wind shifting to the southward & fresh. Mr. Thos. Digges dined here & returned. Mr. Tracy came to dinner.

   
   
   Thomas Attwood Digges (1742–1821) was the sole surviving son of William Digges of Warburton. Thomas and his brother George (c.1742-1792) had been in school in England when the Revolution broke out, and although George soon returned home to Maryland, Thomas remained in England. There he followed a controversial and frequently discreditable career. During the Revolution he undoubtedly worked to alleviate the sufferings of American prisoners of war in Britain, but he also seems to have pocketed a large portion of the money sent him for this purpose and was accused of being both a double agent and a thief (WMQThe William and Mary Quarterly: A Magazine of Early American History. Williamsburg, Va., 3d ser., 22 (1965), 486–92; Pa. Mag., 77 (1953), 381–438). Thomas Digges arrived back in America in 1798 and took up residence at Warburton.



 


9. A heavy storm of Wind from the So[uth]ward & rain in the night—also in the Morning but clear afterwards. Wind getting to the Westward. Mer. at 54 in the Morning & 50 at Night. Thornton & Turner went away abt. Noon.
 


10. Wind shifted in the Night to N.W., blew fresh & turned cold. Mer. at 30 in the morning & 34 at Night. Clear all day.
 


11. A little lowering—W. in the Morning—Wind Southerly and Mer. at 27. Went up to Alexandria to the celebration of my birth day. Many Manœuvres were performed by the Uniform Corps and an elegant Ball & Supper at Night.



   
   Participating in the maneuvers were the Alexandria Silver Grays, the “Volunteer Troop of Light Dragoons,” and the Alexandria Dragoons (Columbian Mirror [Alexandria], 9 Feb. 1799). The ball was held at Gadsby’s tavern, which was located on Royal Street at the corner of Cameron. John Wise in 1792 had built a large three-story building adjoining the old City Tavern which Wise boasted as having “twenty commodious, well-furnished rooms in it” (Va. Gaz. and Alexandria Adv., 14 Mar. 1793). In 1794 Wise leased both this new building and the old City Tavern to John Gadsby, an Englishman. Gadsby combined the two buildings into one tavern which for many years provided some of the best accommodations in the country.



 


12. Wind Westerly & day clear and pleasant. Returnd home. Mr. N. Fitzhugh & brother & Mr. Hen. Wash. came to dinnr.


   
   n. fitzhugh: Nicholas Fitzhugh had ten brothers. hen. wash.: probably Henry Washington (1765–1812), son of Lawrence Washington (b. 1749) and Susannah Washington, both of whom were distant cousins of GW. He may be the same Henry Washington who had earlier been sheriff of Prince William County.



 


13. Morning clear—wind Southerly. Mer. 34. Wind very fresh all day. Mer. 46 at Night.
 


14. Mer. 33—morning clear and Wind at South and very pleasant forepart of the day—Lowering afterwards.
 


15. Wind shifted to the No. Wt. in the Night. Blew hard and turn cold. Mer. 30 in the Morning & 26 at Night.
 


16. Hard frost—clear and calm—Pleasant after the Morning. Mer. at 18 in the Morning and 26 at Night. Mr. & Mrs. Peters came to dinner.
 


17. Morning Snowing with little or no wind. Snow abt. 4 Inches deep. Mer. at 24. Before Noon it cleared & became a fine day with very little Wind. Mer. 30 at Night.
 


18. Morning clear and calm. Mer. at 30. Wind fresh, but not hard, from No. Wt. afterwards. Mrs. Stuart and her 3 daughters came here in the afternoon. Mer. at 24 at Night.
 


19. Mer. at 30 in the Morning and at Night. Very Cloudy in the forenoon and spitting Snow from 8 Oclock until Noon—clear afterwards.
  

   

20. Morning very thick & Misting; Wind Easterly. Mer. at 30 Morng. & Evening with Rain at Intervals through the day. Doctr. Baynham dined here.
 


21. Mer. at 30 in the Morning—very little wind & that Easterly. Heavy & misting all day. Mer. 30 at Night. Mr. Chs. Carter wife & daughter came to dinner & Mr. Robt. Lewis in the Afternoon.


   
   The Carters’ daughter was Maria Ball Carter (1784–1823).



 


22. Morning Raining—Mer. at 30. Wind a little more to the Northward. Afterwards very strong from the No. Wt. and turning clear & cold.
The Revd. Mr. Davis & Mr. Geo. Calvert came to dinner & Miss Custis was married abt. Candle light to Mr. Lawe Lewis.


   
   revd. mr. davis: Thomas Davis, Episcopalian clergyman of Charles City County, was an usher at the College of William and Mary 1768; was ordained in London 1773; and served as rector of Elizabeth City Parish in Norfolk County 1773–76, St. Stephen’s Parish, Northumberland County 1779–92, Fairfax Parish, Fairfax County 1792–1806, Elizabeth City Parish 1806–8, and Hungar’s Parish, Northumberland County 1808. During the Revolution, Davis served as chaplain to several Virginia regiments. Davis later this year presided at GW’s funeral.



 



23. Morning clear & very cold. Mer. at 12 & wind at No. Wt. which afterwards shifted to the Southward but still continued cold. Mr. Davis retd. after dinner.
 


24. Mer. at 18 in the Morning and Wind Southerly—but it soon shifted to the No. Wt. & blew fresh. Weather clear and very cold.
 


25th. Clear & very cold in the Morning, and through the day. Mer. at 12 in the Morning and 22 at Night. Wind at No. Wt. River nearly closed with Ice. Mr. L: Lee, Mrs. Lee & Miss French—Mr. Herbert, Mr. Jno. Herbert & Miss Herbert—Doctr. Craik & Mr. G. W. Craik—Miss Fitzhugh Miss Moly Fitzhugh & Miss Chew & Colo. Fitzgerald dined here & returned.


   
   Mrs. Lee was Ludwell Lee’s second wife, Elizabeth Armistead Lee, whom he married in 1797. miss french: GW may be following the custom of referring to elderly widows as “Miss,” in which case his visitor might be Penelope Manley French, aged widow of Daniel French (d. 1771) of Rose Hill, Fairfax County.



   
   Miss Chew is perhaps Harriet Chew, of Philadelphia, who married Charles Carroll, Jr., of Homewood in July 1800.



 


26. Morning cold & cloudy with the Wind at No. Et. & Mer. at 22 Morng. & Eveng. Abt. 3 Oclock it began to snow, & continued steadily to do so. Mrs. Potts—Mrs. Fendall—Mr. Andw. Ramsay & Wife—Mr. Wm. Ramsay—Mr. Edmd. Lee & Sister Lucy—and Mr. Hodgden dined here & returned—and Mr. Bushrod Washington came in the afternoon.


   
   Mrs. Fendall was Philip R. Fendall’s third wife, Mary Lee Fendall (born c.1775), a sister to Edmund, Charles, and Light Horse Harry Lee.



   
   Andrew Ramsay was married in 1795 to Catherine Graham (d. 1844), daughter of Richard Graham (d. 1796) and Jane Brent Graham of Dumfries.



   
   Lucy Lee (b. 1774), a daughter of Henry Lee of Leesylvania, was Mrs. Fendall’s sister.



 


27. The Snow which fell in the afternn. was about 4 Inches deep this morng. Morning heavy & but little wind. Mer. 22 and at Night 26. Mr. Thomson Mason & Wife and Mr. Nicholls & Wife dined here & returned.
 


28. Clear—wind at No. Wt. but not hard. Mer. at 28 in the Morning and 32 at Night. Evening lowering & calm.
